DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14, 20-22 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trulson et al. (US 2017/0059841) hereinafter known as Trulson, and further in view of Berman (US 2014/0104681).
Regarding claim 1, Trulson discloses multi-color imaging using a microscope system (Abstract); comprising:
an excitation component ([0040] teaches that the microscope device utilizes modular components such as a light sources, filters, mirrors and lenses. See [0044][0088]) and Fig. 9 shows an optical configuration that is utilized with the multi-color microscope system of Fig. 1 [0088]) configured to filter 908 and shape an excitation light and produce a corresponding excitation module output [0049];
an objective component ([0088]; Fig. 9; 919) including at least one electrowetting lens ([0089] teaches that the adjustable lens could be placed between the optical filter 917 and lens 919) and configured to focus and direct [0094][0095[0050]] ([0089]; adjustable lens 901);
an electronic control configured to adjust a focus of the at least one electrowetting lens ([0094]; actuator); and
an emission component  ([0089]; emission filter 917) coupled to the excitation module 102 and the objective module 917 919 and configured to focus the objective module output and produce a corresponding emission module output [0051][0094][0095].
Trulson teaches that the microscope system has a modular design that facilitates detaching and reattaching various components of the device [0040]. The reference does not specifically disclose excitation, objective and emission modules.
Berman discloses a multiplexed confocal scanning microscope system (Abstract) that utilizes a light source module 408,  a multiplexed confocal microscope module 406 comprising an objective lens 412 and an imaging module 408 [0054]. The reference further teaches that the light source and the imaging device are interchangeable and may be switched relative to one another [0005].  
In view of Berman, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to have the 

Regarding claim 2, Trulson, in view of Berman, discloses the microscopy system of claim 1, wherein the at least one electrowetting lens (Trulson; [0094]) is configured to translate a field-of-view perpendicular to a microscope imaging plane (Trulson; [0057]; 126) ([0094]; varying the zoom) in response to control signals from the electronic control (Trulson; [0094]). 

Regarding claim 3, Trulson, in view of Berman, does not specifically disclose the microscopy system of claim 1, further comprising a data acquisition module configured to digitize and transmit the emission module output to an external computer.
However, Berman teaches that the imaging module may be configured to provide an digital image of the first image plane [0075]. Trulson teach of an image capture circuit 918 and that the imaging devices includes a synchronization circuit logic circuitry (e.g., a programmable or semi-programmable chip like a microcontroller or ASIC) that is configured and arranged to communicate a frame reference/active signal [0041]. It would have been obvious to one with ordinary skill within the art to recognize that the use of a data acquisition module (image capture circuit) and logic circuitry would digitive the output of the emission module and transmit it to an external optical-data processing system (such as an external computer). The motivation would be to digitize the image capture circuit/module output to allow digital signal transference to an external optical-data processing system for further signal processing and image generation. 

Regarding claim 5, modified Trulson discloses the microscopy system of claim 3, wherein the data acquisition module is configured to match at least one of field-of-view [0057], spatial resolution [0057], frame rate [0038][0039], and sensitivity [0055] required by the microscopy system.


Regarding claim 6, modified Trulson discloses the microscopy system of claim 1, wherein the at least one electrowetting lens has a diameter greater than 2 millimeters. (Trulson; [0091] discloses various radius’ of the adjustable lens. 2 x radius = diameter. As an example, the paragraph discloses a radius of 3 mm which would give 3 x 1 = 3 mm)

Regarding claim 7, modified Trulson discloses the microscopy system of claim 1, wherein at least one of the excitation module, objective module, or emission module is removably coupled. (Trulson; [0040]) (see the rejection of claim 1)

Regarding claim 8, modified Trulson discloses the microscopy system of claim 1, wherein the excitation module is configured to receive a plurality of excitation light inputs forming the excitation light. (Trulson; [0063][0102])

Regarding claim 9, modified Trulson discloses the microscopy system of claim 1, wherein at least one of the excitation module, objective module, or emission module are configured to be removed and replaced to adjust an imaging functionality of the microscopy system. (Trulson; [0040])

Regarding claim 10, modified Trulson discloses the microscopy system of claim 1, further comprising a computer system configured to store image data based of the emission module output. (Trulson; [0041]; external-optical data processing system)

Regarding claim 11, modified Trulson discloses the microscopy system of claim 1, further comprising an excitation housing for the excitation module (Trulson; [0006][0050]) and an emission housing for the emission module (Trulson; [0090]), the emission housing having a fixed attachment point for the excitation housing (The references does not specifically disclose the limitation, however, it would have been obvious to one with ordinary skill within the art to establish/have an attachment for the connection of the modular system. The fixed attachment point would provide correct alignment and connection of the emission and excitation housings which would allow accurate alignment of the light source and interior optics).

Regarding claim 12, Trulson discloses multi-color imaging using a microscope system (Abstract); comprising:
([0040] teaches that the microscope device utilizes modular components such as a light sources, filters, mirrors and lenses. See [0044][0088]) and Fig. 9 shows an optical configuration that is utilized with the multi-color microscope system of Fig. 1 [0088]) configured to filter 908 and shape an excitation light and produce a corresponding excitation component output [0049];
an objective component ([0088]; Fig. 9; 919) configured to focus and direct the excitation component output [0072] and the objective component and configured to focus the objective output and produce a corresponding emission output objective component output [0089]; and
an emission component ([0089]; emission filter 917) coupled to the excitation component 102 and the objective component 917 919 and configured to focus the objective component output and produce a corresponding emission component output [0051][0094][0095];
a data acquisition system configured to detect the emission output ([0095]; image capture sensors); and
wherein at least one of the excitation component, objective component, emission component, and data acquisition system are configured to be [0040].
Trulson teaches that the microscope system has a modular design that facilitates detaching and reattaching various components of the device [0040]. The reference does not specifically disclose excitation, objective and emission modules.
Berman discloses a multiplexed confocal scanning microscope system (Abstract) that utilizes a light source module 408,  a multiplexed confocal microscope module 406 comprising an objective lens 412 and an imaging module 408 [0054]. The reference further teaches that the light source and the imaging device are interchangeable and may be switched relative to one another [0005].  
In view of Berman, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to have the excitation, objective and emission components in attachable and detachable modules. The motivation is to utilize the excitation, objective and emission components within attachable and detachable modules which would simplify the construction of the device as well as gain the ease of replacing the module components.

Regarding claim 13, modified Trulson discloses the microscopy system of claim 12, wherein the excitation module comprises at least one half-ball lens. (Trulson; [0088]; GRIN lens)

Regarding claim 14, modified Trulson discloses the microscopy system of claim 12, wherein the microscopy system is configured to be coupled to fiber bundles (Trulson; [0083]; fiber optic element)(Berman; [0033]).

Regarding claim 20, Trulson discloses multi-color imaging using a modular microscope system (Abstract; [0040]); comprising:
an excitation component ([0040] teaches that the microscope device utilizes modular components such as a light sources, filters, mirrors and lenses. See [0044][0088]) and Fig. 9 shows an optical configuration that is utilized with the multi-color microscope system of Fig. 1 [0088]) configured to filter 908 and shape an excitation light and produce a corresponding excitation module output [0049];
an objective component ([0088]; Fig. 9; 919) configured to focus and direct the excitation component output and produce a corresponding objective component output [0094][0095[0050]] ([0089]; adjustable lens 901), the ([0094]; liquid lens, electro-wetting lens, liquid-crystal lens), the at least one non-mechanical focusing element configured for electronic focusing ([0094]; piezoelectric component);
an electronic control configured to adjust a focus of the at least one electrowetting lens ([0094]; actuator); and
an emission component [0040][0088][0089] configured to focus the objective component output and produce a corresponding emission component output [0051][0094][0095], the excitation component coupled to the emission component and the emission component coupled to the objective component.
Trulson teaches that the microscope system has a modular design that facilitates detaching and reattaching various components of the device [0040]. The reference does not specifically disclose excitation, objective and emission modules.
Berman discloses a multiplexed confocal scanning microscope system (Abstract) that utilizes a light source module 408, a multiplexed confocal microscope module 406 comprising an objective lens 412 and an imaging module 408 [0054]. The reference further teaches that the light source and the imaging device are interchangeable and may be switched relative to one another [0005].  


Regarding claim 21, Trulson, in view of Berman, discloses the microscopy system of claim 20, wherein the at least one non-mechanical focusing element is configured to translate a field-of-view perpendicular to a microscope imaging plane in response to control signals from a processor. (Trulson; [0010][0057][0102]; Adjusting the focal length affects the field of view.)

Regarding claim 22, Trulson, in view of Berman, does not specifically disclose the microscopy system of claim 20, further comprising a data acquisition module configured to digitize and transmit the emission module output to an external computer.
[0075]. Trulson teach of an image capture circuit 918 and that the imaging devices includes a synchronization circuit for interfacing to an external optical-data processing system. The synchronization circuit includes logic circuitry (e.g., a programmable or semi-programmable chip like a microcontroller or ASIC) that is configured and arranged to communicate a frame reference/active signal [0041]. It would have been obvious to one with ordinary skill within the art to recognize that the use of a data acquisition module (image capture circuit) and logic circuitry would digitive the output of the emission module and transmit it to an external optical-data processing system (such as an external computer). The motivation would be to digitize the image capture circuit/module output to allow digital signal transference to an external optical-data processing system for further signal processing and image generation. 

Regarding claim 24, modified Trulson discloses the microscopy system of claim 22, wherein the data acquisition module is configured to match at least one of field-of-view [0057], spatial resolution [0057], frame rate [0038][0039], and sensitivity [0055] required by the microscopy system.

Regarding claim 25, modified Trulson discloses the microscopy system of claim 20, wherein the at least one electrowetting lens has a diameter greater than 2 millimeters. (Trulson; [0091] discloses various radius’ of the adjustable lens. 2 x radius = diameter. As an example, the paragraph discloses a radius of 3 mm which would give 3 x 1 = 3 mm)

Regarding claim 26, modified Trulson discloses the microscopy system of claim 1, wherein at least one of the excitation module, objective module, or emission module is removably coupled. (Trulson; [0040])(see the rejection of claim 20)

Regarding claim 27, modified Trulson discloses the microscopy system of claim 20, wherein the excitation module is configured to receive a plurality of excitation light inputs forming the excitation light. (Trulson; [0063][0102])

Regarding claim 28, modified Trulson discloses the microscopy system of claim 20, wherein at least one of the excitation module, objective module, or (Trulson; [0040])

Regarding claim 29, modified Trulson discloses the microscopy system of claim 20, further comprising a computer system configured to store image data based of the emission module output. (Trulson; [0041]; external-optical data processing system)

Regarding claim 30, modified Trulson discloses the microscopy system of claim 20, further comprising an excitation housing for the excitation module (Trulson; [0006][0052]) and an emission housing for the emission module (Trulson; [0090]), the emission housing having a fixed attachment point for the excitation housing (The references does not specifically disclose the limitation, however, it would have been obvious to one with ordinary skill within the art to establish/have an attachment for the connection of the modular system. The fixed attachment point would provide correct alignment and connection of the emission and excitation housings which would allow accurate alignment of the light source and interior optics).

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trulson, and further in view of Park et al. (US 2019/0310490) hereinafter known as Park.
Regarding claim 4 and 23, modified Trulson does not disclose the microscopy system of claim 3 and 22, further comprising a battery configured to power the data acquisition module.
Park discloses a camera module including a liquid lens and an optical device [0002]. The reference teaches that the optical device includes the camera module and a battery for supplying power to the camera module [0040]. Further, the camera module includes an image sensor and a control unit [0094]. (The Examiner views both the image sensor and a control unit as data acquisition units/modules) 
In view of Park, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed inventor to modify modified Trulson’s data acquisition module to be battery powered. The motivation is to gain a data acquisition unit that has its own battery power supply which would allow system modularity (meaning easily allowing the exchange or replacement of different data acquisition systems to the microscopy system)  as well as portability. 

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 2014/0104681).
Regarding claim 15, Berman discloses a method of microscope imaging [0024][0026], the method comprising:
providing a microscope imaging plane ([0058]; Figure 4-1; 424);
selecting an excitation module 402, an objective module 406, 412, and an emission module 408 from a set of interchangeable excitation, objective, and emission modules [0005];
coupling the excitation module to the emission module (claim 11);
coupling the emission module to the objective module (The reference does not specifically disclose the clause, however, it does disclose the microscope module 406 having an objective lens 412 and the module is optically coupled to the imaging module (emission module) 408 via beam combining module 404. [0105] teaches that the said beam combining module 404 utilizes a small coupling window to transmit to the microscope module 406.   It would have been obvious to one of ordinary skill within the art to provide a coupling method between the emission and objective module and beam combiner to allow the transmission of light for the purpose of image capturing.) ;
[0055][0060];
forming an image corresponding to the excitation light output, the image formed at the microscope imaging plane [0064]; and
detecting and transmitting an emission module output via a data acquisition system ([0075]; 408).

Regarding claim 16, Berman discloses the method of claim 15, wherein shaping the excitation light output produces a wide-field collimated image. [0060][0095]

Regarding claim 17, Berman discloses the method of claim 15, further comprising focusing the excitation light output on or near a rear of the objective module. [0013]

Regarding claim 18, Berman discloses the method of claim 15, wherein selecting the excitation module, the objective module, and the emission module is based on a field-of-view size [0024].

Regarding claim 19, Berman discloses the method of claim 15, further comprising implementing Kohler illumination. [0033]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brundage et al. (US 10,429,629)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884